



Exhibit 10.19


DELUXE        
RESTRICTED STOCK UNIT
CORPORATION
AWARD AGREEMENT
 
(Bonus Deferral)
 
 

AWARDED TO
AWARD DATE
TOTAL NUMBER OF RESTRICTED STOCK
UNITS
 
 
 



1.
The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby grants
to you as of the above Award Date the above number of restricted stock units
(“Units”) on the terms and conditions contained in this Restricted Stock Unit
Award Agreement (including the Addendum attached hereto, the “Agreement”),
Deluxe’s 2017 Annual Incentive Plan (the “Annual Plan”) and Deluxe’s 2017 Long
Term Incentive Plan (the “LTIP”), a copy of each of which has been provided to
you. Pursuant to and in accordance with the Annual Plan, you have elected to
receive all or a portion of your annual incentive award payment for the [ ] plan
year (if and when declared and awarded,) in Units. Each Unit will entitle you to
acquire one share of Deluxe common stock, par value $1.00 (“Common Stock”), when
the restrictions applicable to each Unit expire or terminate as provided below.
Any capitalized term used but not defined in this Agreement shall have the
meaning given to the term in the LTIP as it currently exists or may hereafter be
amended.

 
2.
Restricted Period and Vesting. The Units are subject to the restrictions
contained in this Agreement, the Annual Plan and the LTIP for the Restricted
Period (as defined below). As used herein, “Restricted Period,” shall mean a
period commencing on the Award Date and, subject to Section 4, ending on the
second anniversary of the Award Date (the “Expiration Date”). Subject to
Sections 4 and 5 below, on the Expiration Date the restrictions will lapse and
the Units will vest, so long as your service to Deluxe has not previously ended.



3.
Restrictions. The Units shall be subject to the following restrictions during
the Restricted Period:



(a)    The Units shall be subject to forfeiture to Deluxe as provided in this
Agreement, the Plan and the LTIP.


(b)    The Units may not be sold, assigned, transferred or pledged during the
Restricted Period. You may not transfer the right to receive the Units, other
than by will or the laws of descent and distribution, and any such attempted
transfer shall be void.


(c)    Shares of Common Stock to be issued in settlement of the Units will not
be issued until the restrictions lapse and the Units vest.


(d)    If cash or non-cash dividends or distributions are declared and paid by
Deluxe with respect to its Common Stock, then at the same time that such
dividends or distributions are paid to the shareholders you will have dividend
equivalents credited to your account with respect to your Units. All such
dividend equivalents shall be held by Deluxe until the Expiration Date, at which
time Deluxe will pay you all such dividends and other distributions, less
applicable income tax and social security tax withholding. Any dividend
equivalent payments paid with respect to any Units shall be paid when, and only
to the extent that, the underlying Units actually vest and are settled in shares
of Common Stock. If the Units are forfeited, then all rights to such dividend
and distribution payments shall also be forfeited. If you voluntarily resign or
are terminated for Cause prior to the Expiration Date all dividend equivalents
credited to your account with respect to your Units will be forfeited.
4.
Acceleration of Vesting.



Except as provided below, your rights in and to the Units shall terminate on the
termination date of your employment by any company in a group of companies
consisting of Deluxe and its Affiliates, which is not


Ver. 1/19

--------------------------------------------------------------------------------




followed by your immediate re-employment by any other member of said group, for
any reason if that termination occurs prior to the Expiration Date. If your
employment is terminated prior to the Expiration Date by action of Deluxe or any
Affiliate other than for Cause (as hereinafter defined), you will receive a
payment from Deluxe equal to the portion of your cash incentive award that you
elected to apply to the acquisition of Units (“Base Amount”) plus any earned but
unpaid dividend equivalents thereon payable in shares of Common Stock, cash, or
a combination of the two in the discretion of the Committee (less any applicable
tax withholding), made as expeditiously as practicable, but not more than 75
days, following the date of termination. If you voluntarily resign or are
terminated for Cause prior to the Expiration Date, you will receive a payment
from Deluxe payable in shares of Common Stock, cash, or a combination of the two
in the discretion of the Committee equal to the lesser of (a) the Base Amount or
(b) an amount equal to the number of Units attributable to the Base Amount as of
the issue date multiplied by the closing price of the Common Stock on the
effective date of your resignation or termination for Cause, which payment (less
any applicable tax withholding) will be made as expeditiously as practicable,
but not more than 75 days, following the effective date of your resignation.
In order to satisfy the requirements of Section 409A of the Internal Revenue
Code and the IRS regulations thereunder (“Section 409A”), the following
provisions will apply. If your employment is terminated prior to the Expiration
Date, but the termination does not constitute a “separation from service” as
defined in Section 409A, then you will have the right to receive the payment
described in the preceding paragraph, but the payment will be deferred until the
earliest of the date on which you incur a separation from service as defined in
Section 409A, the Expiration Date, or the date on which a change in control
event occurs as defined in Section 409A (as described below). This could occur
if, for example, your employment is terminated but you are retained as a
consultant or independent contractor to provide services to Deluxe or an
Affiliate at a rate which is at least 50% of the rate at which you were
providing services as an employee. It is also possible that you may incur a
separation from service as defined in Section 409A even though your employment
has not been terminated, for example if you become a part-time employee and are
providing services at a rate that is less than 50% of the rate at which you
provided services as a full-time employee. If this were to occur you would
receive a payment as described in the preceding paragraph calculated as if your
employment had been terminated by Deluxe without Cause. The provisions of this
paragraph shall also apply to the issuance of shares to which you are entitled
upon your Approved Retirement as provided in the next paragraph if your Approved
Retirement does not constitute a separation from service.
Prior to the Expiration Date, all restrictions applicable to the Units shall
lapse and the Units shall vest fully and the shares of Common Stock represented
thereby will be issued to you or your heirs, executors, administrators, estate
or representatives, as applicable as expeditiously as practicable, but not more
than 75 days, after your death, Disability or Approved Retirement (as such terms
are defined in the Addendum).
Prior to the Expiration Date, all restrictions applicable to the Units shall
lapse and the Units shall vest fully and the shares of Common Stock represented
thereby will be issued to you, subject to the limitations provided herein, if
there shall occur a Change of Control (as hereinafter defined) of Deluxe. Such
issuance shall be made as expeditiously as practicable, but not more than 75
days, following the Change of Control, subject to the following. If the Change
of Control does not constitute a “change in control event” as defined in Section
409A, then your right to receive shares of Common Stock described above will
become fully vested, but issuance of the shares shall not occur until the
earliest of the date on which you incur a separation from service as defined in
Section 409A, the Expiration Date, the date of your Disability or the date on
which a change in control event as defined in Section 409A occurs. If as a
result of the Change of Control shares of Common Stock are converted into
another form of property, such as stock of a company with which Deluxe is
merged, or into the right to a cash payment, then in lieu of the shares of
Common Stock you will receive the cash or other property that you would have
received had you owned the shares of Common Stock immediately prior to the
Change of Control.
Notwithstanding any other provision of this Agreement, if you are a “specified
employee” as defined in Section 409A at the time any amount would otherwise
become payable to you by reason of a separation from service as defined in
Section 409A (including any shares of Common Stock that become issuable upon an
Approved Retirement, or upon the occurrence of a Change of Control, but the
issuance of which is deferred until a separation from service because the Change
of Control did not constitute a change in control event), such payment shall not
occur until the first business day that is more than six months following the
date of such separation from service (or, if earlier, the date of your death).
In general, “specified employees” are the 50 most highly compensated officers
and policy making personnel of Deluxe and its Affiliates.


2

--------------------------------------------------------------------------------




5. Forfeiture. The awards granted under this Agreement shall be subject to the
recoupment provisions of Section 6.4 of the Annual Incentive Plan as well as
Section 6(h) of the LTIP (dealing with recoupment of awards made to certain
officers of Deluxe), which are incorporated into this Agreement by reference.
6.
Delivery of Shares of Common Stock. Subject to Section 5, after any Units vest
pursuant to Section 2 or Section 4, as applicable, Deluxe shall, as soon as
practicable (but no later than 75 days after the applicable vesting date) cause
to be issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable) one
share of Common Stock in payment and settlement of each vested Unit. Delivery of
shares of Common Stock shall be effected by the issuance of a stock certificate
to you, by an appropriate entry in the stock register maintained by Deluxe’s
transfer agent with a notice of issuance provided to you, or by the electronic
delivery of the shares of Common Stock to a brokerage account for your benefit,
and shall be subject to the tax withholding provisions of Section 8 and
compliance with all applicable legal requirements as provided in the LTIP, and
shall be in complete satisfaction and settlement of such vested Units. Deluxe
will pay any original issue or transfer taxes with respect to the issue and
transfer of shares of Common Stock to you pursuant to this Agreement, and all
fees and expenses incurred by it in connection therewith. If the Units that vest
include a fractional Unit, Deluxe shall round the number of vested Units to the
nearest whole Unit prior to issuance of shares of Common Stock as provided
herein.

7.
Rights. The Units subject to this award do not entitle you to any rights of a
holder of Common Stock. You will not have any of the rights of a shareholder of
Deluxe in connection with the grant of Units subject to this Agreement unless
and until shares of Common Stock are issued to you upon settlement of the Units
as provided in Section 2.

8.
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the distribution to you of any shares of Common Stock in
settlement of vested Units or other payments under this Agreement, and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Upon the distribution of shares of Common Stock,
you shall promptly pay to Deluxe the amount of all applicable taxes required by
Deluxe to be withheld or collected upon the distribution of the shares of Common
Stock in settlement of the vested Units, such amount to be paid in cash or in
previously acquired shares of Deluxe common stock having a fair market value
equal to the tax withholding amount. In the alternative, you may direct Deluxe
to withhold from shares of Common Stock otherwise to be distributed the number
of Deluxe shares having a fair market value equal to the amount of all
applicable taxes required by Deluxe to be withheld upon the distribution of the
shares of Common Stock You acknowledge that no shares of Common Stock will be
distributed to you unless and until you have satisfied any obligation for
withholding taxes as provided in this Agreement.

9.
Terms and Conditions. This Agreement and the award of Units and the issuance of
shares of Common Stock hereunder are subject to and governed by the provisions
of the LTIP and the Annual Incentive Plan. In the event there are any
inconsistencies between this Agreement and those plans, the provisions of the
applicable plan shall govern, as it may be amended or interpreted at Deluxe’s
discretion, to meet any applicable requirements of Section 409A of the Internal
Revenue Code.



By your acceptance of this restricted stock unit award, you agree to all of the
terms and conditions contained in this Agreement and in the LTIP and Annual
Incentive Plan documents. You acknowledge that you have received and reviewed
these documents and that they set forth the entire agreement between you and
Deluxe regarding the Units.


DELUXE CORPORATION


By: _______________________






3

--------------------------------------------------------------------------------




ADDENDUM TO
RESTRICTED STOCK UNIT AWARD AGREEMENT




For the purposes hereof, the terms used herein shall have the following
meanings:


“Approved Retirement” shall mean any voluntary termination of employment that
occurs on or after the date on which the sum of your age and years of employment
with Deluxe and/or its Affiliates equals at least seventy-five (75) and that is
approved by the Compensation Committee of the Board.


“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


“Board” means the Board of Directors of the Company.


“Cause” shall mean:
    
(i)
You have breached your obligations of confidentiality to Deluxe or any of its
Affiliates;



(ii)
You have otherwise failed to perform your employment duties and do not cure such
failure within thirty (30) days after receipt of written notice thereof;



(iii)
You commit an act, or omit to take action, in bad faith which results in
material detriment to Deluxe or any of its Affiliates;



(iv)
You have had excessive absences unrelated to illness or vacation (“excessive”
shall be defined in accordance with local employment customs);



(v)
You have committed fraud, misappropriation, embezzlement or other act of
dishonesty in connection with Deluxe or any of its Affiliates or its or their
businesses;



(vi)
You have been convicted or have pleaded guilty or nolo contendere to a felony or
a gross misdemeanor, which gross misdemeanor involves a breach of ethics, moral
turpitude, or immoral or other conduct reflecting adversely upon the reputation
or interest of Deluxe or its Affiliates;



(vii)
Your unlawful conduct or gross misconduct that is or is reasonably likely to be
injurious to the business, finances or reputation of Deluxe; or



(viii)
You are in default under any agreement between you and Deluxe or any of its
Affiliates following any applicable notice and cure period.



A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:


(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of Deluxe representing 30% or more of the combined voting power of Deluxe’s then
outstanding securities, excluding, at the time of their original acquisition,
from the calculation of securities beneficially owned by such Person any
securities acquired directly from Deluxe or its Affiliates or in connection with
a transaction described in paragraph (iii) below; or



(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Deluxe) whose appointment or election by the
Board or nomination for election by Deluxe’s shareholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors at the date of your award election hereunder or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or



(iii)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated (A) a merger, consolidation, share exchange or similar
transaction involving Deluxe, regardless of whether Deluxe is the surviving
corporation or (B) the sale or disposition by Deluxe of all or substantially all
Deluxe’s assets, other than a sale or disposition by Deluxe of all or
substantially all of Deluxe’s assets to an entity, unless, immediately following
such corporate



4

--------------------------------------------------------------------------------




transaction, all or substantially all of the individuals and entities who were
the beneficial owners of Deluxe’s voting securities immediately prior to such
corporate transaction beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities of the
surviving or acquiring entity resulting from such corporate transaction
(including beneficial ownership through any parent of such entity) in
substantially the same proportions as their ownership, immediately prior to such
corporate transaction, of Deluxe’s voting securities.


Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of Deluxe immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Deluxe immediately
following such transaction or series of transactions.


“Disability” shall mean that you are suffering from a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, and
that as a result of such impairment either: (i) you have received disability
benefits for a period of not less than three months under a long or short-term
disability plan or policy (or both), and are eligible for benefits under the
long-term disability plan of Deluxe or any Affiliate of which you are employed
at the time of such disability; or (ii) in the event that your employer does not
have a long-term disability plan in effect at such time, you are unable to
engage in any substantial gainful activity.


“Person” shall have the meaning defined in Section 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of Common Stock of Deluxe.


For all purposes of this Award Agreement “separation from service”, “specified
employee”, and “change in control event” shall have the meanings set forth in
Treasury Regulations §1.409A-1(h), §1.409A-1(i), and §1.409A-3(i)(5),
respectively, without regard to any of the optional provisions set forth in such
regulations, except that
(i)
for purposes of Treas. Reg. §1.409A-1(h)(1)(ii), an employee shall be considered
to have incurred a separation from service on the date on which it is reasonably
anticipated that the level of bona fide services the employee will perform after
such date (whether as an employee or as an independent contractor) will
permanently decrease to less than 50 percent of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months); and



(ii)
for purposes of identifying specified employees the safe harbor definition of
compensation contained in Treas. Reg. §1.415(c)-2(d)(4) (compensation required
to be reported on Form W-2 plus elective deferrals) shall be used, and
compensation paid to a nonresident alien that is not effectively connected with
the conduct of a trade or business within the United States shall be excluded.







5